Citation Nr: 0902106	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  02-17 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, and if so, whether service connection is 
warranted.  

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from August 
1980 to August 1982 and from January 1983 to March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision that denied an 
increased evaluation for hypertension and found that no new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for diabetes mellitus.  The 
decision was issued by of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2008, the Board received a letter from the veteran 
inquiring about the status of a claim for service connection 
for PTSD and depression.  The matter is referred to the RO 
for consideration.  

The issues of entitlement to service connection for diabetes 
mellitus and for an increased evaluation for hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In January 1993, the RO denied service connection for 
diabetes mellitus on a direct basis.  In August 1994, the RO 
denied service connection for diabetes mellitus as secondary 
to service-connected hypertension.  He did not appeal either 
decision.  

2.  The evidence received since the RO's last final denial of 
service connection for diabetes mellitus in August 1994 is 
not cumulative or redundant of other evidence of record, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The August 1994 RO decision that denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1100 (2008).  

2.  New and material evidence has been received since the 
August 1994 decision and the claim for service connection for 
a diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, as to the issue decided below, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the RO's 
actions, the Board must make an independent determination on 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  38 C.F.R. § 3.156(a).  This applies only to claims 
to reopen a finally-decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim was 
filed in January 2001, prior to that date.  Therefore, the 
amended regulation does not apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Although in the previous denials the RO denied service 
connection on a direct basis in January 1993, and then on a 
secondary basis in August 1994, separate theories in support 
of a claim for a particular benefit are not equivalent to 
separate claims and a final denial on one theory is a final 
denial on all theories.  As such, new and material evidence 
is necessary to reopen a claim for the same benefit asserted 
under a different theory.  Robinson v. Mansfield, 21 Vet. 
App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 
(2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

Service connection for diabetes mellitus on a direct basis 
was denied by the RO in January 1993.  The veteran was 
informed of that determination that same month and he did not 
appeal.  That decision is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.104 (2008).  In August 1994, the RO 
denied service connection for diabetes mellitus secondary to 
service-connected hypertension.  The veteran was informed of 
that determination in September 1994 and he did not appeal.  
That decision is final.  However, if new and material 
evidence is received with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).

In January 1993, the RO denied service connection for 
diabetes mellitus on a direct basis.  The RO considered the 
veteran's service treatment records which showed no treatment 
in service diabetes mellitus.  A finding of diabetes 
mellitus, new onset, was noted in October 1992 in VA 
outpatient treatment records.  The RO found that the veteran 
was not treated in service for diabetes mellitus.  

In August 1994, the RO denied service connection for diabetes 
mellitus as secondary to service-connected hypertension.  The 
RO considered VA outpatient treatment records and a VA 
examination report of January 1994, and found that the 
evidence did not show a relationship between the veteran's 
hypertension and his diabetes mellitus.  

Evidence submitted since the last final denial by the RO in 
August 1994 consists of service personnel records, private 
medical records dated from 1993 to 2006, VA medical treatment 
records dated from  2000 to 2006, a private clinician's 
letter dated in November 2002, a February 2003 statement from 
a VA physician, records from the Social Security 
Administration (SSA), a newspaper article regarding chemicals 
in the drinking water at Camp LeJeune from 1968 to 1985, an 
article from the Agency for Toxic Substances and Disease 
Registry (ATSDR), and VA examination reports.  

The records submitted are new in that they were not 
previously of record.  While some of this evidence is 
cumulative, duplicative, or otherwise immaterial, there is 
also evidence submitted that is material, and sufficient to 
reopen the veteran's claim.  That is, there is evidence that 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Specifically, in this 
regard, the veteran has submitted a newspaper article 
reporting on the contamination of drinking water at Camp 
LeJeune between 1968 and 1985.  There is also a statement 
from a private examiner dated in November 2002, who has 
offered the opinion that the veteran's diabetes mellitus was 
caused by drinking chemicals in the water while he was in 
service from January 1981 to August 1982.  This evidence is 
new and material to the veteran's claim, because it relates 
the veteran's diabetes mellitus to his military service, 
something that was not established in the prior denial.  
Thus, the Board finds that new and material evidence has been 
presented, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received and the claim for 
service connection for diabetes mellitus is reopened; to this 
extent, the claim is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran claims that while he was stationed at Camp 
LeJeune, North Carolina and living on base, he was exposed to 
contaminated drinking water which contained lead, 
perchloroethylene and trichloroethylene.  The record shows 
that the veteran has submitted a newspaper article which 
shows that the Marine Corps was searching for children born 
at Camp Lejeune between 1968 and 1985 because they might have 
consumed water that was contaminated.  It was noted that 
substances were found in the drinking water systems that 
supplied houses on Camp Lejeune.  The record shows that the 
veteran was stationed at Camp Lejeune during the time period 
between 1968 and 1985 since service treatment records show 
that he was treated in 1981 at that location and his DD Form 
214 shows that he was separated from service in 1982 from 
Camp LeJeune.  Additionally, Cecil L. Parker, M.D. stated in 
a November 2002 letter that after studying a report from 
ATSDR concerning Trichloroethylene, he felt that drinking 
these chemicals did cause diabetes in the veteran.  There is 
no indication if the veteran's records were reviewed.  The 
Board believes that the veteran needs to be examined by VA, 
and an opinion rendered as to the etiology of his diabetes 
mellitus.  

The veteran also seeks an increased evaluation for his 
hypertension.  Blood pressure readings are documented in the 
record in treatment records dating from 2001 to 2006.  The 
most recent VA outpatient treatment records show a reading 
calculated in 2006, nearly three years ago, and the veteran 
was last examined for disability evaluation as to this 
disorder in July 2002.  The duty to assist includes a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, an examination 
to evaluate the veteran's hypertension is warranted.  

Additionally, since notice that complies with Vasquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), has not been provided, such 
notice should be sent to the veteran. 

Finally, any recent VA treatment records should be obtained 
on remand.  The Board also notes that the veteran has 
reported the onset of diabetes in 1989; however, the first 
medical evidence showing a diagnosis of diabetes is dated in 
October 1992.  Any available records of treatment for 
diabetes dated prior to October 1992 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
for hypertension, as outlined in Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  Make arrangements to obtain the 
veteran's treatment records for diabetes 
and hypertension from the Mobile 
and Biloxi VA treatment facilities, dated 
from February 2006 forward.

3.  Ask the veteran to identify all 
medical care providers that treated him 
for diabetes mellitus from March 1988 to 
October 1992, and make arrangements to 
obtain any records that he adequately 
identifies.

4.  Thereafter, schedule the veteran for 
a VA examination by a doctor specializing 
in diabetes mellitus.  The claims file 
and a copy of this remand must be made 
available to the doctor for review and 
the doctor must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The doctor should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the veteran's diabetes mellitus is 
related to his service, to include 
drinking contaminated water while in 
service.   

The doctor should also provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the veteran's diabetes mellitus was 
caused or aggravated by his hypertension.   

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected hypertension.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner should describe what 
symptoms, if any, the veteran currently 
manifests as a result of his 
hypertension. The examiner should report 
the veteran's blood pressure reading.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Finally, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran should be 
furnished a supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


